Case: 16-11350   Date Filed: 01/25/2017   Page: 1 of 25


                                                                    [PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                            No. 16-11350
                      ________________________

                 D.C. Docket Nos. 0:14-cv-60629-RLR;
                         0:14-cv-61415-RLR


BROWN JORDAN INTERNATIONAL, INC.,
BJI HOLDINGS, LLC,
BROWN JORDAN SERVICES, INC.,
BROWN JORDAN COMPANY,

                                             Plaintiffs - Appellees,

versus

CHRISTOPHER CARMICLE,

                                             Defendant - Appellant.

__________________________________________________________________


CHRISTOPHER CARMICLE,

                                              Plaintiff - Appellant,

versus

BJI HOLDINGS, LLC,
BROWN JORDAN INTERNATIONAL, INC.,
BROWN JORDAN SERVICES, INC.,
                 Case: 16-11350       Date Filed: 01/25/2017      Page: 2 of 25


GENE J. MORIARTY,
VINCENT A. TORTORICI, JR., et al.,

                                                            Defendants - Appellees.

                                ________________________

                        Appeal from the United States District Court
                            for the Southern District of Florida
                              ________________________

                                       (January 25, 2017)

Before MARCUS and BLACK, Circuit Judges, and COHEN, * District Judge.

BLACK, Circuit Judge:

       This case arises out of Christopher Carmicle’s termination from Brown

Jordan 1 in early 2014. The parties filed cross-complaints, and the two cases were

consolidated. After granting summary judgment in favor of Brown Jordan on

some of Carmicle’s claims, the district court conducted an 11-day bench trial and

entered judgment on behalf of Brown Jordan. Carmicle appeals, raising issues

regarding the Computer Fraud and Abuse Act (CFAA), 18 U.S.C. § 1030, the

Stored Communications Act (SCA), 18 U.S.C. § 2701, wrongful discharge, and

breach of an employment agreement.

       We affirm the district court. Carmicle’s CFAA arguments fail because

Brown Jordan suffered “loss” as defined in the CFAA. As to his SCA issues,

       *
        Honorable Mark Howard Cohen, United States District Judge, for the Northern District
of Georgia, sitting by designation.
       1
           We refer collectively to the Appellees as “Brown Jordan.”
                                                 2
             Case: 16-11350     Date Filed: 01/25/2017   Page: 3 of 25


Carmicle waived his unopened-versus-opened-email argument because he did not

fairly present it to the district court, and Brown Jordan showed Carmicle exceeded

his authorization in accessing the emails of other Brown Jordan employees.

Lastly, the district court did not err in granting summary judgment on Carmicle’s

wrongful discharge claim or in concluding that Carmicle was terminated for cause

as defined by the Employment Agreement.

                               I. BACKGROUND

A. Factual Background

       Carmicle began working for Brown Jordan in 2002. Carmicle rose swiftly

through the ranks at Brown Jordan, the parent company of a number of entities

engaged in the manufacture and sale of furniture for residential and commercial

use. By 2005, Carmicle was responsible for the national accounts of Brown

Jordan, which soon after led to his responsibility for a Brown Jordan subsidiary,

Brown Jordan Services. According to Brown Jordan, Carmicle was never formally

appointed as president of Brown Jordan Services, but was permitted to use the title

as a “customer facing accommodation.”

      When Gene Moriarty became CEO of Brown Jordan, Moriarty requested

Carmicle enter into an Executive Employment Agreement with Brown Jordan.

The November 1, 2005 agreement solidified the terms of Carmicle’s employment

and is the only written employment agreement between Carmicle and Brown


                                         3
             Case: 16-11350    Date Filed: 01/25/2017   Page: 4 of 25


Jordan. Carmicle subsequently entered into Profits Interest Agreements with

Brown Jordan, pursuant to which Carmicle acquired a profits interest in BJI

Holdings, LLC, subject to the Agreements’ vesting and forfeiture provisions.

      Moriarty testified that he and others began to have doubts about Carmicle

around 2011. Indication that Carmicle had been incurring excessive entertainment

expenses began to appear. It was also discovered that Carmicle’s wife was on

Brown Jordan’s payroll and Carmicle himself approved her salary. After a stern

warning about these actions, Moriarty gave Carmicle a second chance. Moriarty

also gave Carmicle greater responsibility making him responsible for Brown

Jordan Company, another Brown Jordan subsidiary, in addition to Brown Jordan

Services.

      In 2013, Moriarty learned that Carmicle had breached his trust again by

incurring more unauthorized expenses. As far as Moriarty was concerned,

Carmicle had blown his second chance. Moriarty was ready to terminate

Carmicle’s employment for cause.

      However, Moriarty was persuaded not to pursue termination at that time. In

the spring of 2013, Brown Jordan’s Board of Directors decided to hire an

investment bank and offer Brown Jordan for sale. Brown Jordan would be sold as

a whole to a single buyer, or alternatively, the commercial and consumer

businesses would be divided and offered to separate purchasers. In the event


                                        4
             Case: 16-11350     Date Filed: 01/25/2017   Page: 5 of 25


Brown Jordan were sold separately, Moriarty would likely remain with the

commercial business and Carmicle would remain with the consumer business, so

Moriarty would no longer have to work with Carmicle and the buyer of the

consumer business would have the benefit of continuity. Moriarty ultimately

agreed that it was best not to terminate Carmicle’s employment while Brown

Jordan was offered for sale.

      In the meantime, Moriarty, Brown Jordan’s CFO, and Brown Jordan’s

General Counsel decided to pursue a management buyout (MBO) of the

commercial business. In connection with seeking lending to finance the MBO,

they prepared a financial model that differed from that prepared by Brown Jordan’s

investment bank for potential outside buyers.

      In the summer of 2013, Brown Jordan began a transition from one email

service to another. To assist in that transition, Brown Jordan’s Chief Information

Officer provided a generic password—Password1—to Brown Jordan employees

and instructed each to test his or her new email account with that password.

      Carmicle testified that he was suspicious that a subordinate employee he

considered difficult to manage was communicating directly with Moriarty, and that

both were lying to Carmicle about a personnel issue. This prompted Carmicle to

use the generic password to access their accounts and read their emails. From

there, Carmicle’s behavior began to snowball. Carmicle repeatedly accessed the


                                         5
             Case: 16-11350     Date Filed: 01/25/2017   Page: 6 of 25


email accounts of other employees, including his superiors, with the generic

password and used his personal iPad to take screenshots of hundreds of emails over

the next six months. Along the way, Carmicle learned about the MBO and the

second financial model. Carmicle also learned that Brown Jordan’s CFO was

scrutinizing his expenses.

      As 2014 began, it became clear that Brown Jordan Services and Brown

Jordan Company had not performed well. Brown Jordan’s Board of Directors was

scheduled to meet in early 2014, and the poor performance of Brown Jordan

Services and Brown Jordan Company were on the agenda. In an attempt to save

his job, Carmicle wrote a letter to Brown Jordan’s Board of Directors in January of

2014, accusing Moriarty and others of various illegal and fraudulent activities,

including their preparation of a second financial model to the detriment of

shareholder value in an attempt to secure the consumer business through an MBO.

      Concerned about Carmicle’s accusations, and because Carmicle had

expressed a fear of retaliation, the Board of Directors hired an independent

investigator. During the investigation into Carmicle’s allegations, Carmicle

revealed to the investigator that he had learned much of the information contained

in his letter by accessing others’ email accounts. The investigator ultimately

concluded Carmicle’s allegations were entirely without merit, and reported that

fact to the Board of Directors. The investigator also reported Carmicle’s email


                                          6
             Case: 16-11350     Date Filed: 01/25/2017   Page: 7 of 25


access and the fact Carmicle had used in excess of $100,000.00 in Brown Jordan

funds for unauthorized entertainment expenses. When the Board of Directors met

in February 2014, they decided that Carmicle’s employment should be terminated

for cause.

      On February 17, 2014, Moriarty met with Carmicle and informed him of the

decision to terminate his employment for cause. Carmicle demanded that he be

permitted to take his personal laptop with him when he left, but was told it would

not be returned to him until Carmicle proved he had used his own funds to

purchase the laptop. As soon as he returned home, Carmicle used the “Find My

iPhone” application to remotely lock a different laptop owned by Brown Jordan,

rendering it inaccessible. Carmicle claimed he intended to lock his personal

laptop, and inadvertently locked the Brown Jordan-owned laptop. Carmicle also

claims to have subsequently lost the personal iPad with which he had taken

screenshots of emails, and was therefore unable to produce it during the course of

discovery.

B. Procedural Background

      On March 11, 2014, Brown Jordan filed its initial Complaint against

Christopher Carmicle in the Southern District of Florida, asserting, among other

things (1) violation of the CFAA; (2) violation of the SCA; and (3) a declaration




                                         7
              Case: 16-11350    Date Filed: 01/25/2017    Page: 8 of 25


that Carmicle’s termination amounted to “cause” under their written employment

agreement.

      Ten days later, Carmicle filed his initial complaint against Brown Jordan in

Kentucky state court. He asserted numerous claims, but only two claims are at

issue on appeal (1) wrongful termination, and (2) breach of contract. Carmicle’s

complaint was removed to federal court and transferred to the Southern District of

Florida. The two cases were then consolidated.

      The district court denied both Carmicle’s motion to dismiss and for partial

summary judgment as to Brown Jordan’s CFAA and SCA claims, and granted

Brown Jordan’s motion for summary judgment on several claims, including

Carmicle’s wrongful termination claim.

      The court then conducted an 11-day bench trial. In a lengthy memorandum

opinion, the district court concluded Carmicle’s employment was terminated for

cause (and that therefore Carmicle was not entitled to any profits interest or

severance pay) due to his improper access of other employees’ email accounts.

The district court also concluded the access of the email accounts violated the

CFAA and SCA.




                                          8
             Case: 16-11350     Date Filed: 01/25/2017   Page: 9 of 25


                                II. DISCUSSION

A. Computer Fraud and Abuse Act

      Carmicle appeals the district court’s conclusion that he violated the CFAA.

Carmicle contends the evidence established Brown Jordan suffered no loss as it is

defined in the CFAA because he caused no damage to Brown Jordan’s computer

system and there was no “interruption of service.” The loss Brown Jordan claims

it incurred stems from a payment to an outside consultant, Crowe Horwath, to

assess how Carmicle accessed the emails, and a payment to a contractor, Kroll, to

sweep the office building for audio and video surveillance devices. Based on these

payments, the district court found Brown Jordan sustained a “loss” within the

meaning of the CFAA and awarded Brown Jordan damages.

      Carmicle asserts there are two reasons that the alleged damages do not meet

the CFAA’s definition of “loss”: (1) Brown Jordan’s “loss” did not stem from an

“interruption of service;” and (2) Brown Jordan admits there was no damage to its

computers and it paid no money to remedy such damage—specifically the fee

Brown Jordan paid Crowe Horwath was unnecessary, and the fee Brown Jordan

paid Kroll to sweep its building for surveillance does not relate to Brown Jordan’s

computers at all and is not a compensable loss under the CFAA.




                                         9
              Case: 16-11350      Date Filed: 01/25/2017     Page: 10 of 25


       1. Interruption of Service

       Whether Carmicle violated the CFAA is a mixed question of law and fact,

which we review de novo. Reynolds v. McInnes, 338 F.3d 1201, 1211 (11th Cir.

2013). To the extent this issue involves the interpretation of the CFAA, it is a

question of law we review de novo. Vista Mktg., LLC v. Burkett, 812 F.3d 954,

962 (11th Cir. 2016).

       “Whoever . . . intentionally accesses a computer without authorization or

exceeds authorized access, and thereby obtains . . . information from any protected

computer” violates the CFAA. 18 U.S.C. § 1030(a)(2)(C). “A civil action for a

violation of this section may be brought only if the conduct involves 1 of the

factors set forth in subclauses (I), (II), (III), (IV), or (V) of subsection (c)(4)(A)(i).”

18 U.S.C. § 1030(g) (emphasis added). Subclause (I), applicable to the instant

case, permits an action only if the plaintiff incurs a minimum “loss” of $5,000 as a

result of the defendant’s violation of the CFAA. 18 U.S.C. § 1030(c)(4)(A)(i)(I).

The CFAA provides that:

       the term “loss” means any reasonable cost to any victim, including the
       cost of responding to an offense, conducting a damage assessment,
       and restoring the data, program, system, or information to its
       condition prior to the offenses, and any revenue lost, cost incurred, or
       other consequential damages incurred because of interruption of
       service.

18 U.S.C. § 1030(e)(11).



                                            10
             Case: 16-11350      Date Filed: 01/25/2017    Page: 11 of 25


      The interpretation of “loss” as defined by 18 U.S.C. § 1030(e)(11) is an

issue of first impression in our Circuit. “As with any question of statutory

interpretation, we begin by examining the text of the statute to determine whether

its meaning is clear.” Harry v. Marchant, 291 F.3d 767, 770 (11th Cir. 2002) (en

banc). When we construe a statute, “we must begin, and often should end as well,

with the language of the statute itself.” Id. (quotations omitted).

      Two circuits have interpreted the definition of “loss” as set forth in 18

U.S.C. § 1030(e)(11) to include the cost of responding to the offense, irrespective

of whether there was an interruption of service. See Yoder & Frey Auctioneers,

Inc. v. EquipmentFacts, LLC, 774 F.3d 1065, 1073-74 (6th Cir. 2014); A.V. ex rel.

Vanderhye v. iParadigms, LLC, 562 F.3d 630, 646 (4th Cir. 2009). The Yoder

court explained its reasoning:

      “Loss” is defined in the disjunctive—it includes “any reasonable cost
      to any victim including the cost of responding to an offense,
      conducting a damage assessment, and restoring the data, program,
      system, or information to its condition prior to the offense.” 18
      U.S.C. § 1030(e)(11). It also encompasses “any revenue lost, cost
      incurred, or other consequential damages incurred because of
      interruption of service.” Id. If a plaintiff is able to establish a loss of
      at least $5,000 in value, whether that be composed solely of costs
      identified in the first clause, or solely costs identified in the second
      clause, or a combination of both, then he may recover under the
      statute.

Yoder, 774 F.3d at 1073.




                                           11
             Case: 16-11350      Date Filed: 01/25/2017    Page: 12 of 25


      Although no Court of Appeals has interpreted the statute to require an

interruption of service in all cases, a more narrow view followed by some district

courts requires that any loss under the CFAA be the result of an “interruption of

service.” See, e.g., Cont’l Grp., Inc. v. KW Prop. Mgmt., LLC, 622 F. Supp. 2d
1357, 1371 (S.D. Fla. 2009). The court in Continental Group reasoned as follows:

      This Court . . . concludes that all loss must be as a result of
      “interruption of service.” Otherwise, it would appear that the second
      half of the “loss” definition is surplusage. If loss could be any
      reasonable cost without any interruption of service, then why would
      there even be a second half to the definition that limits some costs to
      an interruption of service. Rather, the better reading (though
      reasonable minds surely can differ until the Court of Appeals decides
      the issue) appears to be that all “loss” must be the result of an
      interruption of service. This conclusion is supported by the legislative
      intent in the CFAA, a criminal statute, to address interruption of
      service and damage to protected computers.

Id.

      We agree with the Fourth and Sixth Circuits. The plain language of the

statutory definition includes two separate types of loss: (1) reasonable costs

incurred in connection with such activities as responding to a violation, assessing

the damage done, and restoring the affected data, program system, or information

to its condition prior to the violation; and (2) any revenue lost, cost incurred, or

other consequential damages incurred because of interruption of service. See 18

U.S.C. § 1030(e)(11). The statute is written in the disjunctive, making the first

type of loss independent of an interruption of service. Yoder, 774 F.3d at 1073.


                                           12
             Case: 16-11350     Date Filed: 01/25/2017   Page: 13 of 25


Contrary to the assertion of the court in Continental Group, this interpretation does

not reduce “interruption of service” to surplusage. See Cont’l Grp., 622 F. Supp.
2d at 1371. “Loss” includes the direct costs of responding to the violation in the

first portion of the definition, and consequential damages resulting from

interruption of service in the second. Thus, under a plain reading of the statute,

Brown Jordan’s loss from Carmicle’s violation of the CFAA does not need to be

related to an interruption of service in order to be compensable.

      2. Damages

       As to Carmicle’s argument that Brown Jordan’s expenses were unnecessary

and were therefore not compensable, the district court made a finding of fact that

“[a]lthough Carmicle told [Brown Jordan] that he had accessed others’ emails

using that generic password before [Brown Jordan] retained Crowe Horwath,

[Brown Jordan] was unwilling to accept Carmicle’s word under the

circumstances.” During its investigation, Crowe Horwath was unable to access the

Brown Jordan-owned laptop because the password and PIN necessary to unlock

the laptop were not provided. While Brown Jordan was aware of one way that

Carmicle claimed he had accessed their systems, they had reason to doubt his

credibility. It was therefore reasonable for Brown Jordan to hire both Crowe

Horwath and Kroll to engage in an extensive forensic and physical review of

Brown Jordan’s systems to determine the extent of Carmicle’s hacking activity.


                                         13
               Case: 16-11350       Date Filed: 01/25/2017      Page: 14 of 25


These losses were incurred in the course of responding to the offense 2 and are

therefore compensable under the CFAA. See 18 U.S.C. § 1030(e)(11).

B. Stored Communications Act

       The district court determined that Carmicle violated the SCA when he

accessed other employees’ emails without authorization. Carmicle contends he did

not violate the SCA because the emails Carmicle accessed were not held in

“electronic storage” as that term is defined by the SCA and because his email

access was authorized.

       Anyone who “intentionally accesses without authorization a facility through

which an electronic communication service is provided; or . . . intentionally

exceeds an authorization to access that facility; and thereby obtains . . . access to a

wire or electronic communication while it is in electronic storage in such system”

is liable pursuant to the SCA. 18 U.S.C. § 2701(a); see also Vista Mktg., 812 F.3d

at 962. As with the CFAA issue above, whether Carmicle violated the SCA is a

mixed question of law and fact, which we review de novo. Reynolds, 338 F.3d at

1211. To the extent this issue involves the interpretation of the SCA, it is a

question of law we review de novo. Vista Mktg., 812 F.3d at 962.



       2
          Carmicle also contends there can be no loss under the CFAA unless it relates to fixing
damage to a computer or network. However, the definition of loss includes “any reasonable cost
to any victim, including the cost of responding to an offense . . . .” 18 U.S.C. § 1030(e)(11)
(emphasis added). The reasonable cost of responding to the offense—in this case, the
unauthorized email access—is not limited to damage to a computer or network.
                                              14
             Case: 16-11350      Date Filed: 01/25/2017    Page: 15 of 25


      1. Whether the emails Carmicle accessed were in “electronic storage”

      On appeal, Carmicle contends the emails he accessed were not in “electronic

storage” as that term is defined by the SCA because the emails had already been

opened by their intended recipients at the time he accessed them. Carmicle

concedes there is a split of authority over this issue, but asserts that the more

reasonable reading of the SCA exempts previously opened emails from the

purview of the statute.

      The unopened-versus-opened-email issue was raised to our court in Vista

Marketing. We did not decide the issue in that case because the defendant

conceded that at least some of the emails were unopened by their intended

recipient at the time the defendant read them. Id. at 963. We noted that “much

debate” surrounded the issue. Id. (citing Theofel v. Farey-Jones, 341 F.3d 978 (9th

Cir. 2003), as amended by 359 F.3d 1066 (9th Cir. 2004); In re DoubleClick Inc.

Privacy Litig., 154 F. Supp. 2d 497, 511-12 (S.D.N.Y. 2001); Cheng v. Romo, No.

11-10007-DJC, 2013 WL 6814691, *3-4 (D. Mass. Dec. 20, 2013); Pure Power

Boot Camp v. Warrior Fitness Boot Camp, 587 F. Supp. 2d 548, 555-56 (S.D.N.Y.

2008); Comput. Crime & Intellectual Prop. Section, Exec. Office for U.S.

Attorneys, Searching and Seizing Computers and Obtaining Electronic Evidence in

Criminal Investigations, at 124 (3d ed. 2009); Orin Kerr, A User’s Guide to the




                                           15
             Case: 16-11350     Date Filed: 01/25/2017    Page: 16 of 25


Stored Communications Act and a Legislator’s Guide to Amending It, 72 Geo.

Wash. L. Rev. 1208 (2004)).

      Once again, as in Vista Marketing, we will not “wade into the discussion” of

this complicated issue, but for a different reason. See Vista Mktg., 812 F.3d at 963.

Here, Carmicle did not fairly present the unopened-versus-opened-email issue to

the district court. We are unable to reach the merits of this issue of first impression

in our Circuit because “[w]e cannot allow [Carmicle] to argue a different case from

the case [he] presented to the district court.” See Irving v. Mazda Motor Corp.,

136 F.3d 764, 769 (11th Cir. 1998). “As an appellate court with no fact finding

mechanism, and, indeed without any factual averments made in the trial court, we

are naturally hesitant to consider this claim.” Access Now, Inc. v. Southwest

Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004).

      The facts supporting Carmicle’s assertion that he never accessed unopened

emails were never explained in any document or argument before the district court,

and no discovery was ever conducted about them. See id. at 1332. When Brown

Jordan stated its position on the issue, Carmicle disavowed he was arguing for a

distinction between unopened and opened email, and put forth no facts that would

support his claim. Thus, “it would be improvident for us to try to grapple with the

important question whether” email that has already been opened by its intended

recipient fits into the definition of “electronic storage” in the SCA. Id. We detail


                                          16
             Case: 16-11350      Date Filed: 01/25/2017    Page: 17 of 25


Carmicle’s argument in the district court as to this issue to illustrate how the issue

was not fairly presented.

      The unopened-versus-opened-email argument was most clearly presented in

Carmicle’s motion to dismiss. He contended, in one sentence, that the SCA was

inapplicable to the facts of his case because “an opened but undeleted email sitting

on a server is not a ‘stored communication’ within the meaning of the SCA,” and

cited two district court cases for the proposition.

      By the time Carmicle filed his partial motion for summary judgment, the

focus of his argument had changed. Any reference to unopened or opened email

vanished. Instead, his argument was that any message sitting in a recipient’s

inbox, whether unopened or opened by the intended recipient, is not a “stored

communication.” Carmicle contended the only time a message is a stored

communication is during the brief interval when an email service stores a message

until the addressee downloads it. Carmicle asserted the only way the SCA could

be implicated is if a defendant “literally ‘intercept[s]’ the transmission during its

transmission.” Carmicle also asserted that the emails were not held in storage by

an internet service provider (ISP) for backup protection, but never mentioned the

unopened-versus-opened-email distinction.

      Brown Jordan’s opposition to Carmicle’s motion for partial summary

judgment contended that “[c]ourts have not distinguished between unopened and


                                          17
             Case: 16-11350     Date Filed: 01/25/2017    Page: 18 of 25


opened email communications for the purposes of the SCA,” and included cases

supporting its interpretation of the unopened-versus-opened-email issue. See

Theofel, 359 F.3d at 1075, 1077; Pure Power Boot Camp, 587 F. Supp. 2d at 556;

Cardinal Health 414, Inc. v. Adams, 582 F. Supp. 2d 967, 977 (M.D. Tenn. 2008).

Carmicle’s reply in support of his motion for summary judgment made clear that

he was not arguing the unopened-versus-opened-email issue, stating:

      Nor were the emails which Carmicle accessed “stored
      communications” as is required by the SCA. BJI’s argument that
      there is no differentiation between opened or unopened email misses
      the point. Stored communications are those which are held by the ISP
      immediately prior to delivery or stored by the ISP for back up. They
      are not emails which have been delivered locally and are resting in
      the inbox to which they were delivered.

(Emphasis added). Thus, Carmicle disavowed that he was arguing for a distinction

between unopened and opened email; rather, he was arguing that any email located

in an intended recipient’s inbox, whether unopened or opened, was not covered by

the SCA.

      This was the last reference to the issue of unopened versus opened email by

the parties. During the 11-day trial in this case, neither Carmicle nor Brown

Jordan elicited any trial testimony on the subject, and Carmicle made no reference

to the issue in his pre-trial or post-trial proposed Conclusions of Law and Findings

of Fact. In contrast, on appeal, Carmicle fully briefs the issue.




                                          18
               Case: 16-11350       Date Filed: 01/25/2017      Page: 19 of 25


       Carmicle had an opportunity to fairly present this argument before the

district court, but did not do so. Accordingly, this circumstance is not one in which

we elect to evaluate an issue not fairly presented to the district court.3 See Access

Now, 385 F.3d at 1332.

       2. Whether Carmicle’s email access was authorized

       Carmicle also contends he did not violate the SCA because his email access

was authorized. His argument is that Brown Jordan’s company policy states that:

       [E]mployees at [Brown Jordan] should have no expectation of privacy
       while using company-owned or company-leased equipment.
       Information passing through or stored on [Brown Jordan] equipment
       can and will be monitored. Employees should also understand that
       [Brown Jordan] has the right to monitor and review Internet use and
       e-mail communications sent or received by employees. Access to
       another employee’s e-mail and internet usage is controlled by senior
       management. No IT staff person is authorized to give out passwords
       to users other than the account holder without the permission of senior
       management. Managers and employees who need access for
       legitimate [Brown Jordan] purposes to another employee’s e-mail
       must request such access from a member of corporate senior
       management.

(Emphasis in original). Carmicle contends that because he was a member of

“senior management” he was not required to request access from a member of

corporate senior management.




       3
           While we may choose to hear an argument fairly presented for the first time on appeal
in special circumstances, the issue here does not meet any of the five circumstances in which we
will consider such an issue. See Access Now, 385 F.3d at 1332.
                                               19
               Case: 16-11350       Date Filed: 01/25/2017       Page: 20 of 25


       The district court concluded that even though the Computer and Internet

Policy uses the terms “employees,” “managers,” “senior management,” and

“corporate senior management” without definition, it found no ambiguity as to

whether Carmicle’s use of the generic password was authorized. The district court

determined it would be “unreasonable to interpret the Computer and Internet

Policy as authorizing [Carmicle] to exploit a generic password—which by

happenstance permitted Carmicle to access others’ email accounts without

requesting such access through appropriate and otherwise necessary channels—

solely on suspicion of dishonesty concerning the content of communications

between others, without any reason to suspect wrongful or illegal conduct prior to

doing so.” We agree. The district court did not err in determining Carmicle’s

email access was unauthorized.

       In sum, Carmicle’s arguments regarding the SCA are either waived or fail on

their merits.4 We affirm the district court’s conclusion that Carmicle’s actions

violated the SCA.


       4
         We also reject Carmicle’s argument that he did not access a “facility” within the
meaning of the SCA. The language of the SCA requires intentionally accessing without (or
exceeding) authorization “a facility through which an electronic communication service is
provided.” 18 U.S.C. § 2701(a) (emphasis added). The SCA does not define “facility,” see
Garcia v. City of Laredo, 702 F.3d 788, 792 (5th Cir. 2012); however, the Oxford English
Dictionary definition of “facility” includes “the physical means or equipment for doing
something,” Oxford English Dictionary Online, http://www.oed.com/viewdictionary
entry/Entry/67465. “Electronic communication service” is defined as “any service which
provides users thereof the ability to send or receive wire or electronic communications.” 18
U.S.C. § 2510(15).
                                               20
               Case: 16-11350       Date Filed: 01/25/2017       Page: 21 of 25


C. Wrongful Discharge

       Carmicle argues the district court erred in granting summary judgment in

favor of Brown Jordan on Carmicle’s wrongful discharge claim. He asserts that

under Kentucky law, 5 his discharge for reporting fraud and breach of fiduciary

duty on the part of senior management is actionable.

       Under Kentucky law, there are only two situations where an employer’s

reason for discharging an employee is so contrary to public policy as to be

actionable: (1) “where the alleged reason for the discharge of the employee was

the failure or refusal to violate a law in the course of employment,” or (2) “when

the reason for the discharge was the employee’s exercise of a right conferred by a

well-established legislative enactment.” Grzyb v. Evans, 700 S.W.2d 399, 402 (Ky.

1985) (quotation omitted). Carmicle asserted a wrongful discharge claim under the

second situation recognized by Grzyb, alleging he was terminated after he provided

information on improper activities, and the district court addressed that issue.




        Brown Jordan presented evidence that Carmicle used a generic password to access the
Microsoft Office 365 program, a cloud-based service. Microsoft Office 365 provides the ability
to send and receive emails. Thus, Microsoft Office 365 is a facility through which an electronic
communication service is provided.
       5
         Both parties agree that Kentucky law applies to this issue because the termination
occurred in Kentucky.


                                               21
               Case: 16-11350        Date Filed: 01/25/2017       Page: 22 of 25


Carmicle also attempted to assert a claim under the first situation, but the district

court denied amendment because the amended pleadings deadline had passed.6

       The district court did not err7 in granting Brown Jordan’s motion for

summary judgment on this issue. Carmicle argued he was terminated after

providing information that corporate officers violated or were violating their

fiduciary duties to Brown Jordan. Carmicle premised his claim on the following

statute:

       An officer with discretionary authority shall discharge his duties
       under that authority:

       (a) In good faith;
       (b) On an informed basis; and
       (c) In a manner he honestly believes to be in the best interests of the
       corporation.

Ky. Rev. Stat. § 271B.8-420(1).

       Carmicle contends this statute shows he had fiduciary duties to Brown

Jordan, and acting or failing to act otherwise than in good faith in the discharge of

his duties could have subjected him to liability. Accordingly, he argues, there is a

“clear, strong legislative expressing of public policy against” breaches of fiduciary




       6
           Carmicle tries to weave the public policy and violation of law arguments together in his
initial brief, but does not appeal the district court’s refusal to allow him to amend his complaint
to add allegations under the second prong.
       7
         We review the district court’s grant of summary judgment de novo. Fish v. Brown, 838
F.3d 1153, 1156 (11th Cir. 2016).
                                                22
              Case: 16-11350    Date Filed: 01/25/2017    Page: 23 of 25


duty in Kentucky. See Hill v. Kentucky Lottery Corp., 327 S.W.3d 412, 422 (Ky.

2010).

      But even assuming that this statute could support a wrongful discharge

claim, the district court correctly concluded that the statute Carmicle cited did not

apply because he was not a director or corporate officer. Brown Jordan provided

evidence that Carmicle was not a corporate officer, and that his title of president

was an honorary one only. Carmicle’s status was that of a managerial employee

and Carmicle only had a “belief” that he was a corporate officer. The district court

did not err in granting Brown Jordan summary judgment on this issue.

D. Termination for Cause

      Carmicle contends that in determining Carmicle was terminated for cause as

defined by the Employment Agreement, the district court ignored the requirement

that Carmicle be given notice of his alleged negligence or misconduct in writing,

and be given an opportunity to cure any such misconduct. He also argues that the

court erred in determining that each time Carmicle accessed the email of another

employee, he committed a separate occurrence of gross negligence or willful

misconduct.

      At stake in this issue is Carmicle’s entitlement to profits interest and

severance pay. The Executive Employment Agreement he entered into with

Brown Jordan defines “cause,” among other things, as:


                                          23
             Case: 16-11350     Date Filed: 01/25/2017    Page: 24 of 25


      [T]he Executive’s gross negligence or willful misconduct in the
      performance of his duties as an employee of [Brown Jordan] that is
      not cured within seven (7) days following written notice by [Brown
      Jordan] to the Executive of such gross negligence or willful
      misconduct, or three (3) occurrences of the Executive’s gross
      negligence or willful misconduct in any twelve-month period . . . .

      The district court first concluded that the contract was governed by Florida

law, as stated in the contract. “In interpreting a contract under Florida law, we

give effect to the plain language of contracts when that language is clear and

unambiguous.” Equity Lifestyle Props., Inc. v. Fla. Mowing & Landscape Serv.,

Inc.¸ 556 F.3d 1232, 1242 (11th Cir. 2009) (quotations omitted). The district court

concluded this language unambiguously establishes two separate grounds for

termination with cause: (1) a single occurrence of gross negligence or willful

misconduct that is not cured within seven days following written notice thereof, or

(2) three occurrences of gross negligence or willful misconduct in any twelve-

month period, written notice of which is not required.

      The district court did not err. The district court’s interpretation of the

employment agreement is reasonable. As the district court stated, “[i]t would be

unreasonable to interpret this language as requiring written notice and an

opportunity to cure both after a single instance of gross negligence or willful

misconduct and after three occurrences of gross negligence or willful misconduct

in any twelve-month period, inasmuch as such an interpretation would render the

definition either redundant or absurdly under-inclusive.” Further, the district court
                                          24
             Case: 16-11350    Date Filed: 01/25/2017   Page: 25 of 25


was correct to consider each of Carmicle’s separate access of emails as a separate

event. Carmicle was terminated for cause as defined in the Employment

Agreement and by incorporation in the Profits Interest Agreements.

                               III. CONCLUSION

      We affirm the district court. Carmicle’s CFAA arguments fail because

Brown Jordan suffered loss as defined in the CFAA. As a matter of first

impression, we hold a “loss” does not have to stem from an “interruption of

service” to be compensable. Carmicle’s SCA arguments also fail. He waived his

unopened-versus-opened-email argument because he did not fairly present it to the

district court. Additionally, Brown Jordan showed Carmicle exceeded his

authorization in accessing the emails of other Brown Jordan employees. Lastly,

the district court did not err in granting summary judgment on Carmicle’s wrongful

discharge claim or in determining that Carmicle was terminated for cause as

defined by the Employment Agreement.

      AFFIRMED.




                                        25